Because no statute or court rule permits an appeal from an
                 order denying a motion to disqualify judge, we lack jurisdiction. Castillo
                 u. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                             ORDER these appeals DISMISSED.




                                                   Hardesty


                                                                                ,   J.
                                                   Douglas




                 cc:   Chief Judge, Fifth Judicial District Court
                       Hon. Joseph T. Bonaventure, Senior Judge
                       Cedric Alan Dial
                       Nye County District Attorney
                       Attorney General/Carson City
                       Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A    e
Eirra'M